Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art discloses all the features of the claimed invention described in Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the exhaust of the transmission is configured to pass air over at least a portion of the exhaust of the engine as required by Claims 3 and 22.
Claims 4 and 5 depend from Claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Yamamura (8,002,061).
Consider Claim 1, Nugteren discloses a utility vehicle, comprising: a frame (10); a body (18) supported by the frame; a seating area (20) supported by the frame; front (6) and rear (8) ground engaging members (4) supporting the frame and the body; and a powertrain (70) drivingly coupled to the front and rear ground engaging members (C16, L 34-39), the powertrain comprising a transmission (74, 76) and an engine (72), an intake (320), and an exhaust (360), wherein the intake is positioned longitudinally forward of the engine and the exhaust is positioned longitudinally rearward of the engine (Fig. 15) but does not disclose the engine having at least three cylinders or a throttle body positioned longitudinally forward of the engine.
Fischer teaches that it is known to provide an engine having three cylinders in a utility vehicle (C1, L15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an engine with three cylinders in order to increase the power of the vehicle.
Yamamura discloses a throttle body (32) positioned longitudinally forward of the engine.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a throttle body positioned longitudinally forward of the engine since it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a straighter flow path for the intake air.
Consider Claim 7, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the transmission includes a continuously variable transmission (76) having an exhaust (97) and a gear set (74) coupled to the continuously variable transmission, wherein the exhaust of the transmission is configured to pass air over the gear set.
Consider Claim 8, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the at least three (as modified by Fischer) cylinders are aligned from a first side of the utility vehicle of a second side of the vehicle along in a direction perpendicular to a longitudinal axis of the utility vehicle (crankshaft 84 is transverse to mate with transmission).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Yamamura (8,002,061) and further in view of Nakamura (8,376,441).
Consider Claim 2, Nugteren, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the exhaust extends over at least a portion the transmission.
Nakamura discloses the exhaust (126) extends over at least a portion the transmission (122).
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the exhaust as claimed in order to comply with the packaging requirements of the device.
Claims 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Reisenberger (WO 2016/038591 A1).
Consider Claim 9, Nugteren discloses a utility vehicle, comprising: a frame (10); a body (18) supported by the frame; a seating area (20) supported by the frame; front (6) and rear (8) ground engaging members (4) supporting the frame and the body; and a powertrain (70) drivingly coupled to the front and rear ground engaging members (C16, L 34-39), the powertrain comprising a transmission (74, 76) and an engine (72), an intake (320), and an exhaust (360), wherein the intake (320) is positioned between the seating area (20) and the engine (72), the engine (72) is positioned between the intake (320) and the exhaust (360), and the exhaust (360) is positioned between the engine (72) and a rear of the utility vehicle but does not disclose the engine having at least three cylinders and the exhaust includes an exhaust manifold and a muffler and the powertrain further includes a turbocharger, the turbocharger being positioned between the exhaust manifold and the muffler and rearward of the engine.
Fischer teaches that it is known to provide an engine having three cylinders in a utility vehicle (C1, L15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an engine with three cylinders in order to increase the power of the vehicle.
Reisenberger discloses wherein the exhaust includes an exhaust manifold (101) and a muffler (109) and the powertrain further includes a turbocharger (114), the turbocharger (114) being positioned between the exhaust manifold (101) and the muffler (109) and rearward of the engine (100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the turbocharger as claimed in order to comply with the packaging requirements of the device.
Consider Claim 11, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake includes an intake manifold (472), and the transmission (74, 76) is positioned rearward of at least a portion of the intake manifold and forward of the muffler (362).
Consider Claim 13, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake (320), the engine (72), and the exhaust (360) are positioned rearward of the seating area.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Reisenberger (WO 2016/038591 A1) further in view of Nomura (JP 2007-83864).
Nugteren, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the intake further includes an intake manifold and the intake manifold is positioned forwardly of the engine.
Nomura discloses an intake manifold (between 16 and 30) positioned forward of the engine (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugteren by further locating the intake manifold forward of the engine in on order to improve intake stability.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Reisenberger (WO 2016/038591 A1) and further in view of Yamamura (8,002,061).
Nugteren, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the throttle body positioned forward of an engine centerline.
Yamamura discloses a throttle body (32) positioned forward of the engine centerline.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a throttle body positioned forward of the engine centerline since it would have been a simple matter of applying a known technique to a known device and would have yielded the expected result of providing a straighter flow path for the intake air.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Nomura (JP 2007-83864).
Consider Claim 6, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake of the engine includes an intake manifold (472) but does not disclose the intake manifold being positioned behind the seating area and forward of the engine.
Nomura discloses an intake manifold (between 16 and 30) being positioned behind the seating area (6) and forward of the engine (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugteren by further locating the intake manifold behind the seating area and forward of the engine in on order to improve intake stability.
Consider Claim 12, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake includes an intake manifold (472) but does not disclose the intake manifold being positioned rearward of the seating area and forward of the engine.
Nomura discloses an intake manifold (between 16 and 30) being positioned behind the seating area (6) and forward of the engine (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugteren by further locating the intake manifold behind the seating area and forward of the engine in on order to improve intake stability.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Nakamura (8,376,441).
Consider Claim 24, Nugteren discloses a utility vehicle, comprising: a frame (10); a body (18) supported by the frame; a seating area (20) supported by the frame; front (6) and rear (8) ground engaging members (4) supporting the frame and the body; and a powertrain (70) drivingly coupled to the front and rear ground engaging members (C16, L 34-39), the powertrain comprising a transmission (74, 76) and an engine (72), an intake (320), and an exhaust (360), wherein the intake is positioned longitudinally forward of the engine and the exhaust is positioned longitudinally rearward of the engine (Fig. 15) but does not disclose the engine having at least three cylinders or the exhaust extends over at least a portion the transmission.
Fischer teaches that it is known to provide an engine having three cylinders in a utility vehicle (C1, L15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an engine with three cylinders in order to increase the power of the vehicle.
Nakamura discloses the exhaust (126) extends over at least a portion the transmission (122).
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the exhaust as claimed in order to comply with the packaging requirements of the device. 
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Nakamura (8,376,441) and further in view of Reisenberger (WO 2016/038591 A1).
Consider Claim 25, Nugteren, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the exhaust includes an exhaust manifold and a muffler and the powertrain further includes a turbocharger, the turbocharger being positioned between the exhaust manifold and the muffler and rearward of the engine.
Reisenberger discloses wherein the exhaust includes an exhaust manifold (101) and a muffler (109) and the powertrain further includes a turbocharger (114), the turbocharger (114) being positioned between the exhaust manifold (101) and the muffler (109) and rearward of the engine (100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the turbocharger as claimed in order to comply with the packaging requirements of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618